﻿
It gives me pleasure at the very outset to convey to Major-General Garba my sincere congratulations on his election to the prestigious position of President of this world body at its forty-fourth session. His election is a tribute both to his country, Nigeria, which has demonstrated its unflinching loyalty to the principles and purposes of the United Nations Charter, and to his own vast ability, skill and experience.
Let me also pay a tribute to his predecessor, His Excellency Mr. Dante Caputo of Argentina, for his outstanding record at the helm of the General Assembly at its forty-third session.
I should like also to express our gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his relentless efforts to enhance the role of the Organization in the maintenance of international peace and security and the solution of global problems. We urge that his role in finding peaceful, comprehensive solutions to regional problems receive full support from the Security Council and the General Assembly. Today's world, fortunately, is marked by a general relaxation of tension in international relations and improved prospects for finding peaceful and lasting solutions to global and regional problems. New vistas of co-operation or. the multilateral, regional and bilateral levels have been opened, facilitating the solution of common-security, political, economic and environmental problems that have plagued our world. Mutual relations between the United States and the Soviet Union are improving, and confrontation between the two has eased considerably. Progress has been made also in negotiations on the reduction or elimination of various types of nuclear, chemical and conventional weapons, while the destruction of at least one category of nuclear weapons is already under way.
The need for speedy solution of regional problems has been universally acknowledged, although the process of achieving this has been painfully slow. Peoples in various parts of the world, including our own region, are still the victims of senseless wars and destruction because old policies based on confrontation have not been abandoned in the interest of regional peace and harmony.
In the Middle East, we condemn the continued Israeli occupation of Palestinian and other Arab lands, including Jerusalem and the Syrian Golan Heights, and Israel's iron-fist policy against the heroic Palestinian intifadah. The convening of an international conference with the full participation of all parties concerned, including the State of Palestine, on an equal footing, remains the only possible avenue for resolving the Middle East conflict.
The Republic of Afghanistan welcomes the cessation of war and the commencement of talks between Iran and Iraq. We sincerely hope they will find an honourable and lasting solution to all their differences in the near future. 
In Cyprus, we welcome meetings between the President and the leader of the Turkish Cypriot community, and we support a peaceful solution achieved through dialogue and based on the independence, territorial integrity and national sovereignty of Cyprus.
We welcome the withdrawal of Vietnamese troops from Kampuchea and demand that an end be put to all forms of interference in the internal affairs of Kampuchea. All efforts should be made to restore peace in the country and to let Kampucheans themselves solve their internal difficulties.
We also support the Korean people's quest for peaceful reunification and national unity through dialogue and reconciliation.
In southern Africa, the continuation of the abhorrent policy of apartheid is the source of great human suffering, destabilization and conflict. We demand the full implementation of Security Council resolution 435 (1978) and believe the Secretary-General and the United Nations Transition Assistance Group should be rendered full support so they may supervise a free, democratic and unhindered election and the achievement of full independence for Namibia. We welcome the high-level meeting between Morocco and the POLISARIO Front, and support the efforts of the Secretary-General and the current Chairman of the Organization of African Unity towards the holding of a fair referendum without administrative or military constraints.
We support the accord reached among five Central American countries on putting an end to war and destruction in Nicaragua and hope for its unhindered implementation.
It is also our hope that the question of the Malvinas may be promptly resolved on the basis of General Assembly resolutions, eliminating the differences between Argentina and the United Kingdom.
The disparities in economic development between developed and developing countries is deepening constantly, while the economic and social situation in most developing countries continues to deteriorate further. The plight of the least developed countries has reached a particularly distressing level because the Substantial New Programme of Action for the 1980s for the Least Developed Countries has not been implemented. Growth and development in developing countries continue to be mostly stagnant or to register negative rates. Commodity prices remain low and terms of trade are worsening, and protectionist measures on the part of developed countries have been on the increase. The problem of debt and debt servicing has become unbearable for developing countries, resulting in a net flow of financial resources from developing to developed countries. We welcome the convening in April 1990 of a special session of the General Assembly and hope the fourth United Nations Development Decade will reverse the adverse trends experienced during the Third Decade.
It is also our earnest hope that the Second United Nations Conference on the Least Developed Countries, scheduled for 1990 in Paris, will adopt adequate measures for implementing General Assembly resolutions on acceleration of the development process in the least developed countries in the 1990s. Despite our sincere wishes and concerted efforts, and contrary to the general trend of improvement in the international climate, the situation in our region remains far from satisfactory. If anything, it has deteriorated further. Aggression against Afghanistan and interference and intervention in its internal affairs have acquired new dimensions. The complete withdrawal of Soviet troops from Afghanistan and our sincere compliance with the provisions of the Geneva Agreements notwithstanding, these Agreements have been sabotaged by Pakistan. Prom 15 February to the end of August 1989, 18 different types of weapons have been put in the hands of extremist groups trained in Pakistan to continue the blood-bath in Afghanistan. These weapons include 250 ground-to-ground rocket launchers, 110 pieces of field artillery and mortars, 120 recoilless artillery, 550 air-defence missile complexes, 2,950 heavy machine-guns, 4,500 manual rocket launchers and 200,000 different types of ground-to-ground rockets.
The number of military training centres for the extremists in Pakistan has now reached 180, marking an increase after the entry into force of the Geneva Agreements. Each week between 30 and 35 armed groups, comprising 1,200 to 1,500 people trained in these centres, are infiltrated into Afghanistan to bring death and destruction. Units from Pakistan's 11th Division are directly participating in the fighting inside Afghanistan. So do mercenary Wahabis from Saudi Arabia, which is also putting generous financial assistance in the hands of the extremists. Similarly, from 15 February to the end of August 1989, a total of 413,102 rockets and heavy artillery shells have rained down on the inhabitants of the cities of Afghanistan. What has been the result? Thousands of civilians killed and thousands more injured. In Kabul alone, 1,383 rockets have claimed the lives of 671 people and injured another 1,014. Recently even the aeroplane used by the representative of the Secretary-General was not spared such rocket attacks. As recently as 22 and 23 September, a total of 40 rockets were fired on Kabul - on the
ewe of the General Assembly - killing 41 people and injuring 59. One of the rockets hit a crowded market-place. This is blind terrorism perpetuated by the interventionist policy of one of the signatories to the Geneva Agreements.
The resort to rocket attacks on cities and the blind and indiscriminate terrorist attacks against civilians testify not to the strength of the extremists but to their weakness. It is the result of crushing defeats of these groups in Jalalabad, Khost, Kandahar and elsewhere in Afghanistan. The heroic armed forces of Afghanistan defending the independence, territorial integrity and national sovereignty of the country, as is their patriotic duty, have dealt these hirelings of the aliens so crushing a blow that they do not dare any more, even with the direct assistance and participation of the Pakistani army, to face the defenders of Afghanistan. The result has been desperate rocket attacks on cities and the indiscriminate murder of innocent men, women and children. These attacks cannot, however, compensate for the moral, political and military bankruptcy of the extremist groups, nor can they revive in the rank and file of the opposition the lost hope of a military victory. Many commanders inside the country have by now realized the need for ending this fratricidal war and restoring peace through national reconciliation.
What Pakistan is continuing against Afghanistan is State terrorism, which has been condemned by the Assembly as well as by the Non-Aligned Movement in a resolution adopted at the Belgrade summit meeting.
If internal problems in a neighbouring country should be taken to constitute a basis for policy towards that neighbour, who can predict what could happen to Pakistan and what its future would be? The Punjabis, Sindis, Pashtoons and Baluchis are all tired of the increasing domination of the Pakistani military. However, these are Pakistani problems and we, as neighbours, do not arrogate to ourselves the right to get involved in them. Nor do we believe in creating Governments for others outside their country.

The hope for military victory which was crushed at Jalalabad has been further lest during what was termed the sunnier fighting season. No new deadline of 12 or 18 months will accomplish through military means what was supposed to happen weeks or even days after 15 February of this year but did not.
But the question is; How many more Afghans have to go down the drain of a senseless fratricidal war for the planners and executors of the war to realize the futility of the military option? How much more must Afghanistan, a least developed country, be destroyed before a military solution is abandoned in favour of a political solution?
The time to bring peace to Afghanistan is now. Every day that passes claims the lives of more of its people and brings more havoc to its economy. The grounds for peace, for reconciliation, for the establishment of a broad-based government exist in Afghanistan. What is required is the abandonment of old policies, of intransigent positions and of disregard for reality.
The path to arrive at peace in Afghanistan is clear. Full and faithful implementation of the Geneva Agreements by the parties and guarantors and the implementation of consensus resolutions of the General Assembly are the most important and basic steps in that direction. Putting an immediate end to interference and intervention in the internal affairs of Afghanistan, as clearly stipulated by the Agreements, can and must play a cardinal role in realizing peace. Pakistan's sincere co-operation with the United Nations good Offices Mission to Afghanistan and Pakistan (UNQ3MAP) can turn it from its present ineffectiveness into one that fully supervises the implementation of all the provisions of the Geneva Agreements. So far, the Government of Afghanistan has brought to the notice of UNGOMAP 6,492 cases of flagrant violations of the Geneva Agreements through 827 notes delivered to its headquarters in Kabul. These cases cover violations of every single provision of the Geneva document on non-interference and non-intervention, such as, among other things, the dismantling of bases, refraining from the dispatch of armed groups and the transfer of arms and not committing acts that would undermine the stability of the other high contracting party. None of these violations has been investigated exactly as stipulated in the Geneva Agreements, owing to Pakistan's complete disregard for the accords. The continuation of war, destruction, great human suffering and loss of life in my country is a telling testimony to the complete neglect of all the provisions of the Geneva Agreements by Pakistan. When the flames of war, aggression and intervention are still increasingly swallowing up lives and properties of the people of Afghanistan, any claim that the Geneva Agreements' provisions on non-interference and non-intervention are being implemented can obviously not be taken seriously.
The people of Afghanistan and the international community are beginning to question the sincerity and good will of Pakistan in signing the Geneva agreements, as well as the actual observance and supervision of their implementation. The statement made at the opening of the general debate by the President of the United States of America, Mr. George Bush, and his words on the need to work together in the framework of the United Nations to bring peace to those who have fallen victim to regional conflicts are encouraging. A positive change in United States policy, from putting the means of war and destruction in the hands of extremists to assisting and contributing to the peace process in Afghanistan, would play a significant role in putting those words into effect.
War cannot accomplish any policy goals and the so-called interim government, illegally established by Islamabad, cannot gain even a grain of legitimacy. The situation has already disintegrated into infighting and armed clashes inside Afghanistan. The policy of supplying them with huge quantities of advanced weapons cannot serve the United States interest in the region, while in the long run the continuation of war, destruction and human suffering in Afghanistan will further damage its standing among the Afghan people. Peaceful ways of arriving at policy objectives are certainly there and must be sought.
The situation in Afghanistan has changed since 15 February 1989. The People's Democratic Party of Afghanistan has abandoned the monopoly on power. Therefore, the continuation of previous policies by the United States Administration is not realistic. This has been reflected in the United States mass media and also in the United States Congress. We are ready to welcome in Kabul a special envoy of the United States Administration for a fact-finding mission and an exchange of views. We believe that such a trip would allow the United States to get first-hand knowledge of the present reality in Afghan society and of our goodwill in regard to restoring peace and for a democratic system based on political pluralism and a free economy.
As is the case in most other parts of the world, in our region too the traffic in arms and narcotics go hand in hand. The involvement of Afghan extremist groups in the production and smuggling of drugs during the past 10 years has brought about a very dangerous situation. The Republic of Afghanistan stands ready fully to co-operate in eradicating this serious problem.
We welcome the positive and realistic trends in the policy of our neighbour to the west, the Islamic Republic of Iran. From the great country of China, another neighbour of Afghanistan, we expect a more positive contribution to the restoration of peace in our country. We, on our part, are ready to have normal, friendly relations with all the countries of the world, particularly our neighbours.
The question of the safe, voluntary and honourable return of Afghan refugees requires urgent attention. Those who perpetuate the war in Afghanistan must not cite the continuation of the war as a pretext for their policy of hindering the return of the refugees. While we express our gratitude to all these countries, the United Nations High Commissioner for Refugees and other organizations and agencies for having provided for our Afghan brothers while they were refugees, we believe the time has come for such assistance to be geared towards their repatriation to their homeland and reintegration in the life of their country. We urge Pakistan to co-operate in the establishment of mixed commissions. The establishment of these commissions, which according to the Geneva Agreements should have occurred immediately after the entry into force of the Agreements 16 months ago, is long overdue.
The reconstruction of Afghanistan requires urgent international, governmental and non—1governmental assistance. Unfortunately, 3wever, a number of countries have refrained from putting at the disposal of the United Nations Coordinator for Economic and Humanitarian Assistance to Afghanistan the assistance they have already pledged. Assistance to the people of Afghanistan should not fall victim to political considerations.
As regards the internal aspect of the difficulties of Afghanistan, our stand has been set forth on several occasions, most recently by the President of the Republic, Mr. Najibullah, in his address to the Ninth Conference of the Heads of State or Government of the Movement of Non-Aligned Countries in Belgrade. Allow me to reiterate briefly the main contents of the position of the Republic of Afghanistan.
We believe that dialogue should start among all Afghan political forces inside and outside Afghanistan aimed at holding a nation-wide peace conference with the participation of all forces concerned. The conference should agree on a leadership council and declare a six-month-long cease-fire. During that period the leadership council should establish a broad-based coalition government and create a commission to draft a new Constitution and the law on general elections for its approval. Following the adoption of the new Constitution and the law on elections by a traditional Loya Jirgah called by the leadership council, general elections through direct, secret ballot should be held. A new government formed by one or more political parties enjoying a majority shall govern the country in accordance with the new Constitution. We stand ready for the supervision of the general elections by an international commission.
The Republic of Afghanistan believes that a peaceful political solution must be comprehensive and just, and one in which all political forces must participate. Leaving any political force, including the People's Democratic Party of Afghanistan out of the coalition, not only will not solve the problem but will create serious obstacles. The level of participation in the State structure should be subject to negotiation, but participation itself should not. Peace in Afghanistan must come through rational concessions accepted by all. These concessions should be aimed at eradicating all the grounds for conflict and war and not at sowing the seeds of yet another war.
It is an open secret that a great number of commanders have boycotted the leadership of organizations based in Pakistan, realizing their servitude to the enemies of our homeland. A number of commanders have opened talks with the State and they are observing cease-fires in areas under their control. Contacts with others are continuing and, sooner rather than later, cast negative feelings and mistrust will give way to friendship, brotherhood and unity.
The leadership of the Republic of Afghanistan has faith in armed opposition commanders because it is they who will bring the blessings of life and tranquillity to the people in the areas under their control. Similarly, the leadership of the Republic of Afghanistan will continue its policy of national reconciliation despite the irrational position adopted at present by the leaders of extremist organizations based in Pakistan. For us, the national interests of Afghanistan and the restoration of peace in our country are above any group, tribal, ethnic, political, party or ideological interests.
The external aspects of the situation around Afghanistan could best be resolved by convening an international conference with the participation of Afghanistan, Pakistan, Iran, India, China, the United States, the Soviet Union and the Chairman of the Movement of Non-Aligned Countries. The conference, which at the outset would agree on putting an end to the delivery of weapons to all factions in Afghanistan, should guarantee Afghanistan's permanently neutral and demilitarised status, which would be enshrined in the new Constitution. Because of Pakistani aggression, interference and intervention, the Republic of Afghanistan came before the Security Council in April this year. Except for a very few delegations, the overwhelming majority of countries which participated in the debate supported a political solution and the need for the implantation of the Geneva Agreements. If armed intervention and violation of the Agreements continue. Afghanistan will have no choice but to come before the Security Council once again.
In conclusion. Mr. President, let me reiterate our conviction that by renewing our faith in the principles and goals of the United Nations Charter, we together, under your leadership, can contribute significantly through our deliberations and decisions in this Assembly, to the establishment of a better, safer and more orderly world for all of us to live in. My delegation stands ready to co-operate with you in reaching this goal.
